Title: To Thomas Jefferson from Josef Ignacio de Viar and Josef de Jaudenes, 26 November 1793
From: Jaudenes, Joseph de,Viar, José (Joseph) Ignacio de
To: Jefferson, Thomas




Mui Señor nuestro
Nueva York 26. de Noviembre de 1793.

Hemos Recivido las dos estimadas de vmd. de 10. del Corriente Junto con la Copia de Carta del Governador de Kentucky, y nos prometemos que las providencias, que quedaba en tomar dicho Señor tendran el deseado effecto.
Quedamos informados igualmente de las que havia dado, y estaba en dar el Governador de la Carolina del Norte con Respecto à la Presa Española, y el Corsario Frances, pero sentimos el decir, que tal vez por alguna dilacion en la practica de ellas se havia huido dicho Corsario.
Tenemos escrito al señor Dn. Eduardo Jones para que en caso que se halle con algunas ocupaciones precisas que le impidan la practica de las mas vivas diligencias sobre el Asunto, confiera desde luego todos nuestros Poderes à persona de su mayor Satisfaccion. Por todo damos à vm̃d. las mas atentas gracias, y quedamos pidiendo à Dios guarde à vm̃d. muchos años. B 1 Mo. de vm̃d Sus mas attos. y Segros. Servidores.


Josef Ignacio de Viar Josef de Jaudenes



editors’ translation

Our very dear Sir
New York 26 November 1793.

We have received your two esteemed letters of the 10th. of this month along with a copy of the letter from the Governor of Kentucky, and we are confident that the measures the said gentleman has agreed to take will have the desired effect.
We likewise take note of the measures taken and in the process of being taken by the Governor of North Carolina with respect to the Spanish prize and the French privateer, but we regret to say that perhaps because of some delay in taking action the aforesaid privateer had escaped.
We have sent a letter to Mr. Edward Jones to the effect that in case he finds himself so busy that he is prevented from making the most vigorous efforts in this matter, he should of course convey our authority to a person entirely satisfactory to him. We give you most hearty thanks for everything, and we pray God to protect you for many years. Respectfully yours, your most attentive and assured servants,

Josef Ignacio de Viar
Josef de Jaudenes


